Citation Nr: 1147355	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date before July 25, 2007, for the grant of service connection for a right hip disability, described as posttraumatic calcification of the right hip capsule (hereinafter referred to as right hip disability).

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1982 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.


FINDING OF FACT

There was no prior unadjudicated claim or pending of service connection for a right hip disability before July 25, 2007.


CONCLUSION OF LAW

There is no legal entitlement to an effective date before July 25, 2007, for the grant of service connection for right hip disability.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case the RO provided pre-adjudication VCAA notice by letter, dated in August 2007, on the underlying claim of service connection for a right hip disability.  Where, as here, service connection has been granted and the effective date has been assigned, the claim of service connection has been more than substantiated, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  In essence, VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in an earlier effective date claim following the grant of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to assist the Veteran in support of his claim.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In June 1990, the Veteran filed claims of service connection for a right knee disability and for a gastrointestinal disability.  The RO granted the claims in a rating decision in January 1991.  

In July 2007, the Veteran filed a claim of service connection for a right hip disability.  

In a rating decision in September 2007 the RO granted service connection for right hip disability and assigned a 10 percent rating, effective July 25, 2007, the date of receipt of the Veteran's claim for service connection.

In March 2008, the Veteran requested an effective date of January 6, 1990, for the grant of service connection for the right hip disability, that is, the same date of service connection for his right knee.  





In September 2011, the Veteran testified that his right knee was injured in service for which he was granted service connection, effective the day following his separation from service and that he would have filed a claim of service connection for his right hip in 1990 if he had known then that his hip had also been injured.

Law and Regulations

The effective date of an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  

Before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  38 C.F.R. § 3.151(a).  

A "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a VA benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).

Any communication or action, indicating intent to apply for disability compensation may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

The Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Analysis

The Veteran does not dispute that he filed his claim of service connection for a right hip disability in July 2007, more than one year after the Veteran's separation from service in January 1990.  Although the Veteran filed a claim for VA benefits in June 1990, the claim was specifically for a right knee disability.  The claim cannot be construed, either expressly or impliedly, as a claim of service connection for a right hip disability.  

In addition, there is no prior unadjudicated claim or pending claim of service connection for a right hip disability before July 2007 as the record contains no communication of the Veteran's intent to file a claim of service connection for right hip disability.  

To the extent the Veteran argues that the effective date should be the same date as the date of service connection for the service-connected right knee because if he had known then that his hip had also been injured he would have filed a claim for his hip.  The consequence of the argument is that the Veteran did not have intent to file a claim for the right hip in 1990.  In the absence of any communication or action, indicating intent to apply for service connection for a right hip disability, there is no claim, formal or informal. 

Therefore in accordance with 38 U.S.C.A. § 5110, the effective date of the grant of service connection for right hip disability is July 25, 2007, which is the date of receipt of the claim of service connection more than one year after separation from service.


      (The Order follows on the next page.).







ORDER

An effective date before July 25, 2007, for the grant of service connection for right hip disability is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


